TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 21, 2022



                                      NO. 03-21-00015-CV


             City of Austin, and City of Austin d/b/a Austin Energy, Appellants

                                                  v.

Kevin C. Findley, Individually and as An Heir of Erica Findley, and on Behalf of All Those
Entitled to Recover for The Death of Erica Findley Under The Texas Wrongful Death Act;
    Pamela Findley, Individually and as An Heir of Erica Findley; and Jason Halstead,
 Individually, Surviving Spouse and as An Heir of Erica Findley and As Representative of
                          The Estate of Erica Findley, Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
           REVERSED AND RENDERED -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on December 22, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory order.       Therefore, the Court reverses the trial court’s

interlocutory order and renders judgment dismissing appellees’ claims against the City of Austin,

and City of Austin d/b/a Austin Energy for want of jurisdiction. The appellees shall pay all costs

relating to this appeal, both in this Court and in the court below.